DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the electrode" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the electrode” will be interpreted as “the cathode”.  Further, claims 2-17 are rejected since they depend from claim 1.

Claim 11 discloses V2CTx at line 3, but does not disclose any values for “x”.  For the purposes of this office action, “x” will be interpreted as any number/value.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhamu et al. (US 2016/0301078).
Regarding claim 1, Zhamu et al. discloses in Figs 1-6, an energy storage device ([0001]), comprising: a cathode including an active material ([0080], [0128]) with a material structure of MXenes ([0080], [0128]), wherein the active material includes at least one electrochemically active component ([0080], [0128]); and a gelatin-based electrolyte ([0023]) containing an aqueous electrolytic solution ([0023]) disposed adjacent to the electrode ([0080], [0128]); wherein the aqueous electrolytic solution ([0023]) is arranged to facilitate a physical and/or a chemical transformation ([0141], [0143]) of at least a portion of the active material ([0080], [0128]) upon an operation 

Regarding claim 2, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the MXenes material structure is arranged to include a plurality of active sites ([0080], [0128], V2CTx) upon the operation cycle of charging and discharging ([0141], [0143]) of the energy storage device.

Regarding claim 3, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the MXenes material structure ([0080], [0128]) is arranged to undergo a structural change upon an ion insertion into interlayer spacings of the MXenes material structure ([0080], [0128], V2CTx).

Regarding claim 4, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the MXenes structure is arranged to undergo delamination ([0080], [0128]), forming a plurality layers of the active material providing an increased number of active sites ([0080], [0128], V2CTx), thereby facilitating further ion insertion ([0080], [0128]).

Regarding claim 5, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the ions inserted into the interlayer spacings of the MXenes material structure ([0080], [0128], V2CTx) include ions of the aqueous electrolytic solution ([0021], [0023], [0082], [0118], [0125]).

Regarding claim 6, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the aqueous electrolytic solution includes a high concentration salt solution ([0021], [0023], [0082], [0118], [0125]), wherein the salt solution contains at least one ion of Li+, Na+, Ca2+, Mg2+, Zn2+, Al'+, or Fe2+ ([0021], [0023], [0082], [0118], [0125])

Regarding claim 7, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the MXenes material structure is further arranged to undergo a phase transition ([0080], [0128], V2CTx) thereby at least partially forming an oxide ([0034], [0080], [0128]) of the active material.

Regarding claim 8, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the oxide of the active material includes V2O5 ([0034]).

Regarding claim 9, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the MXenes material structure is further arranged to undergo a phase transition ([0080], [0128], V2CTx) thereby at least partially forming carbon phases ([0080], [0128], V2CTx) of the active material.

Regarding claim 10, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the at least one electrochemical active component includes vanadium carbides ([0080], [0128], V2CTx).

Regarding claim 11, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the active material includes a vanadium carbide MXenes having a plurality layers of V2CTx ([0080], [0128], 2CTx) formed by the vanadium carbides ([0080], [0128], V2CTx) and a plurality of surface terminal functional groups ([0080], [0128], V2CTx).

Regarding claim 12, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the high concentration salt solution ([0021], [0023], [0082], [0118], [0125]) is arranged to prevent dissolution ([0021], [0023], [0082], [0118], [0125]) of the active material, thereby maintaining the structure of the active material ([0080], [0128], V2CTx) for the physical and/or a chemical transformation ([0021], [0023], [0082], [0118], [0125]).

Regarding claim 13, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the concentration of the at least one ion is 1-21 M ([0082], [0118], [0125]).

Regarding claim 15, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the gelatin-based electrolyte is arranged to physically deform upon subjecting to an external mechanical force applied onto the electrolyte ([0023], gel).


Regarding claim 16, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the gelatin-based electrolyte is arranged to be operable under water and/or a low temperature condition ([0023], gel).

Regarding claim 17, Zhamu et al. discloses all of the claim limitations as set forth above and also discloses the gelatin-based electrolyte is arranged to maintain its mechanical properties after subjecting an open-air environment for a predetermined of time ([0023], gel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0301078) as applied to claim 1 above, and further in view of Zhamu et al. (US 2016/0301096).
Regarding claim 14, Zhamu et al. discloses all of the claim limitations as set forth above but does not disclose a Zn anode.
Zhamu et al. discloses in Figs 1-12, a battery (Abstract) including a cathode comprising V2CTx ([0056]) and a zinc metal anode ([0030]).  This configuration enhances battery energy density and power density ([0001]).
Zhamu et al. and Zhamu et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the Zn anode disclosed by Zhamu et al. as the anode of Zhamu et al. ‘078 to enhance the energy and power density of the battery.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2016/0301078) as applied to claim 1 above, and further in view of Jiang et al. (US 2005/0003271).
Regarding claim 18, Zhamu et al. discloses all of the claim limitations as set forth above but does not disclose the gelatin-based electrolyte includes a hydrogel of polyacrylamide.
Jiang et al. discloses in Figs 1-4, a battery (Abstract) including a gel electrolyte includes a hydrogel of polyacrylamide ([0042]).  This configuration enhances battery structural integrity and performance ([0018], [0042]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the polyacrylamide hydrogel disclosed by Jiang et al. as the gel electrolyte of Zhamu et al. to enhance the structural integrity and performance of the battery.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725